Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Claims
Claims 1-7, 9 and 13-70 are cancelled.
Claims 8, 10-12 and 71-80 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 8, 10-12, 71 and 77-80 rejected under 35 U.S.C. 103(a) as being unpatentable over Haarasilta et al. (US 5,314,692) in view of Isaksen et al. (US 2005/0037053) and NPL Stein et al., “The Resistance of Alpha-Amylases Towards Proteolytic Attack” (from Journal of Biol. Chem. 232:867-880).

Regarding claims 8, 10-12, 71 and 77-80: Haarasilta discloses a feed additive comprising an enzyme premix comprising alpha amylase, xylanase and/or protease that are admixed with a physiologically acceptable carrier (see Haarasilta abstract; from column 2, line 28 to column 3, line 29; examples 1-7; claims 1-4), but fails to disclose pH resistant alpha-amylase; However, Isaksen discloses of an animal feed for monogastric animals, such as swine or poultry, which is supplemented with an amylase that is capable of degrading resistant starch (see Isaksen abstract). Isaksen also discloses that the amylase is selected to be thermostable and capable of degrading resistant starch at conditions that simulate the digestive system prior to the large intestine, i.e., pH stable in acidic pH of from about 3 to about 7 (see Isaksen paragraphs 38-41 and 84-123). Isaksen discloses of selecting the amylase by testing its starch degrading capabilities (i.e., activity) and stability in heat and low pH of from about 3 to about 7 (see Isaksen paragraphs 140-215), which reads on the amylase activity at pH 3 recited in the claims. Therefore, it would have been obvious to a skilled artisan to have modified Haarasilta and to have selected alpha-amylase that is capable of degrading resistant starch at conditions that simulate the digestive system prior to the large intestine (i.e., stable in acidic pH level between 3-7), and thus arrive at the claimed limitations.
Furthermore, Isaksen also discloses of incorporating/dispersing the amylase in different excipients, such as feed particles (e.g., corn) (see Isaksen paragraphs 38-41, 123, 124; Examples), but fails to test the amylase's pepsin resistance and selecting the resistant amylase; However, Stein discloses of the importance of attaining alpha amylase that is resistant toward proteolytic attack to improve starch digestion in the presence of high concentrations of proteases (see Stein pages 867-868). Since Isaksen discloses that the amylase is selected to be thermostable and capable of degrading resistant starch at conditions that simulate the digestive system prior to the large intestine, and in view of the fact that pepsin is a known GI track protease, it would have been obvious to a skilled artisan at the time the invention was made to have modified Haarasilta and to have tested and selected an amylase that is resistant to proteolytic attack in order to provide better nutrition to the final consumer, and thus arrive at the claimed limitations.
As to the protein, amino acid sequences and nucleic acid sequences of the pepsin resistant amylase recited in claims 10-12 and 71: Haarasilta, Isaksen and Stein fail to disclose the amino acid sequences and nucleic acid sequences recited in the claims; However, in view of the fact that Isaksen and Haarasilta disclose of attaining alpha-amylases from the same or similar microbial sources as applicant (see Isaksen paragraphs [0030], [0073] and [0074]), it is examiner’s position that the pepsin resistant amylases and the protein, amino acid and nucleic acid sequences recited in claims 10-12 are inherently present in Haarasilta as modified by Isaksen and Stein. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Accordingly, in view of the fact that improving the activity levels of enzymes, by testing the enzymatic activities and durability, and selecting enzymes with the desired activity and resistance/durability is well known in the art, as demonstrated in Isaksen and Stein, it would have been well within the ordinary level of skill for an artisan to test the activity levels and durability of different amylases, or any other enzyme, in order to attain the enzymes with the desired level of activity and durability, and meet the claimed limitations.

Claims 72-76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haarasilta in view of Isaksen and Stein as applied to claims 8, 10-12, 71 and 77-80 above, and further in view of Marcussen et al. (US 2008/0031998 A1).

Regarding claim 72-76: Haarasilta discloses a feed additive comprising an enzyme premix comprising alpha amylase, xylanase and/or protease that are admixed with a physiologically acceptable carrier (see Haarasilta abstract; from column 2, line 28 to column 3, line 29; examples 1-7; claims 1-4) and Isaksen discloses incorporating/dispersing the amylase in different excipients, such as feed particles (e.g., wheat) (see Isaksen paragraph 124; Examples), but Haarasilta and Isaksen fail to disclose homogenizing the enzyme product, producing a granule with a hydrated barrier salt over a protein core and/or steam pelleting the enzyme product; However, Marcussen discloses of forming feed supplement comprising enzymes, where the enzymes are powdered and are either steam pelleted or granulated with a hydrated barrier salt (i.e., Na2SO4) over a protein comprising cores (e.g., flour or feed particles) in order to provide a stable enzyme supplement to the consuming animal (see Marcussen abstract; paragraphs 8-12 and 102-231). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Haarasilta Isaksen and to granulate the enzyme with a hydrated barrier salt over a protein comprising core, or to steam pelletize the powdered amylase, in order to attain a stable enzyme supplement, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792